A motion for a rehearing of the foregoing case was made by the appellees on the 23rd of April, 1875. This motion the Court overruled, and at the same time filed the following opinion:
Bartol, C. J.
The motion for a rehearing of this cause having been considered, it is hereby ordered that the same be overruled.
Upon a careful examination of the Acts of Congress to which we have been referred, we find, no error in the opinion heretofore filed. The general expression therein, that the appellant “ could not lawfully carry on the distillery, unless he filed with the collector the written consent of the plaintiffs as the owners of the property in fee, &c.,” is substantially correct; for though the Act provides a mode by which the distillery might have been carried on, without the written consent of the appellees, yet this provision did not secure to him an absolute right which', he could have exercised; but it was made .entirely dependent upon the will and discretion of the Commissioner.

Motion overruled.